Citation Nr: 0913245	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-34 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left foot 
disability.

3.  Entitlement to service connection for left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


REMAND

The Veteran had active military service from January 1966 to 
January 1969.  He also had service in the Army National Guard 
thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2008.  A transcript of the 
hearing is of record.

Service treatment records (STRs) from the Veteran's active 
service, dated in May and June 1968, show that the Veteran 
reported injuring his right ankle and right knee while skiing 
in April 1968.  In May 1968, the Veteran had swelling and 
pain in his right knee and right ankle.  X-rays were normal 
except for soft tissue swelling.  The June 1968 record 
indicates that the Veteran had a ligament injury of the knee 
and ankle.  He was diagnosed with deltoid ligament 
instability and a strain.

A treatment record from the Veteran's service in the National 
Guard, dated in January 1981, shows that the Veteran was 
injured during a parachute jump when he landed hard on icy 
ground.  He reported pain in his heels and ankles.  He was 
diagnosed with blunt trauma to his heels.  

In July 1989, also during his service in the National Guard, 
the Veteran sprained his left ankle while running.  The STR 
indicates that the Veteran reported that he injured his left 
ankle 20 years earlier.  

A private medical record from G.S., M.D. dated in August 2005 
shows that the Veteran's surgical history included surgery on 
his left foot in January and March 2005 for a neuroma, and 
for a bone spur in 2000.  

The Veteran was afforded a VA examination in April 2006 for 
his left foot and ankle.  The examiner noted that the 
Veteran's records showed that he reported a left ankle 
fracture.  Upon inquiry from the examiner, the Veteran 
recalled that he fractured his left ankle while skiing in 
1968.  The Veteran was diagnosed with left ankle degenerative 
joint disease status post-tarsal tunnel syndrome release and 
multiple other foot problems of chronic pain and severe 
peripheral edema.  The examiner opined that the Veteran's 
left foot and ankle condition was not as least as likely as 
not related his parachute jump injury in January 1981.  The 
examiner further opined that the Veteran's condition was the 
result of chronic degeneration from multiple injuries 
including the fractures that occurred in 1968 to the left 
ankle and related multiple sprains.  

The Veteran was afforded a VA examination in September 2006 
for his right knee.  The Veteran was diagnosed with right 
knee status post-quadriceps rupture and repair.  X-rays 
showed moderate to severe bilateral tricompartmental 
osteoarthritis.  The examiner opined that the Veteran's right 
knee disability was not as least as likely as not caused by 
his service-connected left knee disability.  

The Veteran testified at his hearing in April 2008 that he 
injured his right ankle while skiing, not his left ankle, as 
reported in July 1989.  He testified that he misspoke in July 
1989 when he reported that he broke his left ankle.  The 
Veteran also testified that the chronic swelling in his left 
foot is because of his left ankle.  

With regards to the Veteran's right knee claim, because the 
Veteran's STRs show that he likely injured his right knee 
while skiing in 1968, and because he has been diagnosed with 
current right knee disabilities, the Board finds that a VA 
examination would be beneficial in determining whether the 
Veteran's right knee disabilities are related to his in-
service injury.  

Turning to the Veteran's left foot and ankle claims, the 
Board finds that the Veteran's testimony that he injured his 
right ankle, not his left, in 1968 is supported by the 
contemporaneous STRs that show that the Veteran injured his 
right ankle and knee while skiing in April 1968.  Because the 
April 2006 VA examiner predicated his opinion, in part, on 
the incorrect assumption that the Veteran injured his left 
ankle in 1968, the Board finds that a new examination is 
warranted to determine whether the Veteran's left foot or 
left ankle disability is related to his military service.  

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction 
(AOJ) should verify dates on which the 
Veteran served on active duty for 
training and inactive duty training with 
the National Guard.

2.  Schedule the Veteran for a VA 
examination to determine whether any 
diagnosed right knee disability, to 
include status post-quadriceps rupture 
and repair and tricompartmental 
osteoarthritis, any diagnosed left foot 
disability, or the degenerative joint 
disease in his left ankle is traceable to 
the Veteran's military service, including 
periods of active duty for training or 
inactive duty training during his service 
with the National Guard.  The examiner is 
requested to review the record and offer 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's right knee, 
left foot, and left ankle disabilities 
are related to his military service, 
including any period of active duty for 
training or inactive duty training.  With 
regards to the Veteran's left foot, the 
examiner should opine as to whether any 
left foot disability is caused by, or 
made worse by, degenerative joint disease 
in the left ankle.  An opinion should 
also be provided as to whether any right 
knee disability has been made chronically 
worse by service-connected left knee 
disability.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examinations and associated with 
the claims file.  The AOJ should ensure 
that the examination report complies with 
this remand and answers the questions 
presented in the examination request.  If 
any report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claims, to include 
denial.  See 38 C.F.R. § 3.655 (2008).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issues of 
service connection for right knee 
disability, left foot disability, and 
left ankle disability in light of all 
information or evidence received.  If any 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

